PER CURIAM.
Appellant failed to demonstrate reversible error in the Construction Industry Licensing Board’s final order approving Appellee Tauja Smith’s claim for restitution from the Florida Homeowners’ Construction Recovery Fund because Appellant’s argument that the circuit court judgment giving rise to Smith’s recovery fund claim is “fraudulent” and the result of an ongoing conspiracy against Appellant between Smith, the Board, the Department of Business and Professional Regulation, and local building officials is beyond the proper scope of this proceeding. See § 489.141, Fla. Stat. (2012). Accordingly, we affirm the final order.
AFFIRMED.
LEWIS, WETHERELL, and MAKAR, JJ., concur.